Citation Nr: 1530939	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right knee disability, prior to October 30, 2006. 

2.  Entitlement to an evaluation in excess of 10 percent for postoperative residuals of a right knee arthroscopic meniscectomy and patellofemoral syndrome, since December 1, 2006. 

3.  Entitlement to an initial evaluation in excess of 10 percent for low back strain.

4.  Entitlement to service connection for lumbar spine disabilities, other than low back strain, including secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to February 2005.  This appeal comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

The issues of entitlement to an initial evaluation in excess of 10 percent for low back strain; and entitlement to service connection for lumbar spine disabilities, other than low back strain, including secondary to service-connected disabilities, are addressed in the Remand portion of the decision below.  


FINDINGS OF FACT

1.  Prior to October 30, 2006, the Veteran's right knee disability was manifested by a meniscus bucket handle type of tear; pain, ranging in severity from 1 to 2 out of 10; swelling; range of motion consisting of extension to 15 degrees and flexion to 105 degrees; reduced strength in flexion and extension; and no muscle atrophy.

2.  Since December 1, 2006, the Veteran's postoperative residuals of a right knee arthroscopic meniscectomy and patellofemoral syndrome have been manifested by a range of motion consisting of flexion from 125 to 140 degrees and extension from 0 to 5 degrees, no additional loss of motion on repetitive testing, joint line tenderness, no crepitation, no instability or subluxation, 5/5 strength in flexion and extension, and complaints of pain, stiffness, weakness and instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for right knee disability, prior to October 30, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2014). 

2.  The criteria for a separate rating of 20 percent for right knee dislocated semilunar cartilage with pain and swelling into the joint, prior to October 30, 2006, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

3.  The criteria for an evaluation in excess of 10 percent postoperative residuals of a right knee arthroscopic meniscectomy and patellofemoral syndrome, since December 1, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5261 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The RO's September 2006 and June 2008 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the staged initial ratings assigned to the Veteran's right knee disability.

The Veteran's appeal concerning the proper evaluation to be assigned to his right knee disability arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
  
The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran with VA joint examinations in May 2007, February 2008, March 2009, March 2011, and March 2015.  These examinations were performed by examiners that had reviewed the evidence of record, reviewed with the Veteran his history of right knee disability, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Pursuant to the Board's March 2011 and November 2014 remands, the Veteran was scheduled for the above-referenced VA joint examinations in March 2011 and March 2015.  The RO also requested that the Veteran submit or identify any additional evidence which may be available in March 2011 and February 2015 letters.  Finally, the RO took action to obtain the additional treatment records which were identified.  Accordingly, the RO has substantially complied with the directives of the Board's March 2011 and November 2014 remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The RO's June 2007 rating decision granted service connection for status post arthroscopic right lateral meniscectomy, patellofemoral syndrome, right knee.  The RO's decision assigned the Veteran's right knee disability a 20 percent initial rating, effective from August 9, 2006; followed by a 100 percent total rating based on surgical treatment necessitating convalescence, from October 30, 2006, through November 30, 2006; followed by a 10 percent disability rating, effective from December 1, 2006.  The Veteran timely perfected an appeal of the initial evaluations assigned to his right knee disability.   

The RO's June 2007 rating decision granted service connection for status post arthroscopic right lateral meniscectomy, patellofemoral syndrome, right knee.  The RO's decision assigned the Veteran's right knee disability a 20 percent initial rating, under the provisions of Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In a rating decision dated in January 2014, the RO changed the diagnostic code for the rating the Veteran's service-connected right knee disorder to Diagnostic Code 5259.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating based on the removal of the semilunar cartilage that is symptomatic. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Separate ratings under 38 C.F.R. Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Additionally, Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Under Diagnostic Codes 5258, a 20 percent disability rating is warranted when there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  This is the only evaluation provided under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5253, 5256, 5263 (2014).

A review of the Veteran's service treatment records revealed complaints of and treatment for trauma to the right knee resulting from a fall.  Specifically, a December 1997 treatment report noted the Veteran's complaints of right knee pain following a fall while working.  Physical examination revealed a small abrasion to the right knee cap.  The report concluded with an assessment of trauma to right knee. 

A.  Prior to October 30, 2006

Prior to October 30, 2006, the RO assigned the Veteran's right knee disability a 20 percent initial disability evaluation pursuant to Diagnostic Code 5261, used in rating limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

After reviewing the evidence of record, the Board concludes that an increased initial evaluation in excess of 20 percent, prior to October 30, 2006, for the Veteran's right knee disability is not warranted pursuant to Diagnostic Code 5261.  Id.  Prior to October 30, 2006, the Veteran's right knee exhibited a range of motion consisting of extension to 15 degrees and flexion to 105 degrees. There is no evidence indicating that the Veteran's right knee extension was limited beyond 15 degrees or that he had a compensable limitation of flexion in the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Moreover, the functional loss exhibited by the Veteran's right knee prior to October 30, 2006, consisting of pain, swelling, and reduced strength, serves as the basis for Board's granting a separate disability rating under Diagnostic Code 5258, which is discussed below.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  As such, there is no evidence supporting an increased evaluation based upon loss of motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

Prior to October 30, 2006, the Board finds that the Veteran's right knee disability warrants a separate rating of 20 percent for right knee cartilage, semilunar, dislocated, with pain and swelling into the joint, pursuant to Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).  Specifically, prior to October 30, 2006, the Veteran's right knee disability was manifested by a meniscus bucket handle type of tear, pain, swelling, and reduced strength in flexion and extension.  These manifestations, and their accompanying functional impairment, justify a rating of 20 percent under Diagnostic Code 5258.  A higher evaluation is not provided under this diagnostic code.

Consideration has been given to assigning a higher disability rating or additional separate disability rating for all or part of the period prior to October 30, 2006.  However, there is no evidence that the Veteran had ankylosis, that he had removal of semilunar cartilage in the right knee, that he had any impairment of the tibia or fibula in the leg, or that there was genu recurvatum during this time frame.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256, 5259, 5263.  Finally, the Veteran's right knee was not shown to be unstable or to exhibit recurrent subluxation.

Accordingly, the Veteran's right knee disability does not warrant an increased initial evaluation based upon limitation of motion at any time prior to October 30, 2006; and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for the assignment of a separate rating of the maximum 20 percent rating prior to October 30, 2006, for right knee dislocated semilunar cartilage, with pain and swelling into the joint is warranted.

B.  Since December 1, 2006

The RO has assigned the Veteran's postoperative residuals of a right knee arthroscopic meniscectomy and patellofemoral syndrome a 10 percent disability rating, since December 1, 2006, pursuant to Diagnostic Codes 5259, 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5261.

Based upon a longitudinal review of the record, the Board finds that an increased evaluation in excess of 10 percent is not warranted for any period of time since December 1, 2006.  Range of motion testing performed in VA joint examinations conducted in May 2007, February 2008, March 2009, March 2011, and March 2015, and in post service treatment reports since December 1, 2006, reveal extension in the right knee ranging from 0 to 5 degrees, which would warrant a noncompensable evaluation.  
Accordingly, the RO changed the diagnostic code to rate the Veteran's service-connected right knee disorder after his surgery in October 2006, under the provisions of Diagnostic Code 5259, for symptomatic removal of semilunar cartilage in the knee.  38 C.F.R. § 4.71.  A 10 percent rating is the only rating available under this diagnostic code.

Consideration has been given to assigning a higher disability rating or additional separate disability rating for all or part of the period since December 1, 2006.  Range of motion testing performed in VA joint examinations conducted in May 2007, February 2008, March 2009, March 2011, and March 2015, and in post service treatment reports since December 1, 2006, reveal flexion in the right knee ranging from 125 to 140 degrees.  There is no evidence indicating that the Veteran's right knee flexion was limited to less than 45 degrees, which would warrant a compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The limitation of flexion exhibited by the Veteran's right knee was not further limited upon repetitive motion testing.  

In addition, there was no evidence that the Veteran has ankylosis, impairment of the tibia or fibula in the leg, or that there was genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263.  

The Veteran's right knee was also not shown to be unstable or to exhibit recurrent subluxation.  While the Veteran complained of instability in the right knee, all five of his VA joint examinations found no instability or subluxation, with negative valgus, varus, McMurray, and Lachman's testing.  As such, a separate compensable evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether a separate evaluation is warranted for the surgical scars on the Veteran's right knee.  Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008. See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  A separate rating for the Veteran's surgical scars of the right knee is not warranted since the initial grant of service connection, as there is no evidence that the Veteran's scars were deep, unstable, caused limited motion, exceeded 144 square inches (929 square cm.), painful on examination, or caused limitation of function of the knee.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  As noted on his March 2015 VA joints examination, the Veteran has three small arthroscopic scars on the right knee, which are not painful or unstable.  Accordingly, a separate evaluation for these three small arthroscopic scars on the right knee is not warranted. 

C.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected right knee disorder has been evaluated as a musculoskeletal disorder of the knee and leg pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5259 and 5261, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  

Prior to October 30, 2006, the Veteran's right knee disability was manifested by a meniscus bucket handle type of tear; pain, ranging in severity from 1 to 2 out of 10; swelling; range of motion consisting of extension to 15 degrees and flexion to 105 degrees; reduced strength in flexion and extension; and no muscle atrophy.  Since December 1, 2006, the Veteran's postoperative residuals of a right knee arthroscopic meniscectomy and patellofemoral syndrome have been manifested by a range of motion consisting of flexion from 125 to 140 degrees and extension from 0 to 5 degrees, no additional loss of motion on repetitive testing, joint line tenderness, no crepitation, no instability or subluxation, and 5/5 strength in flexion and extension.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected right knee disorder are congruent with the disability picture represented by disability ratings assigned herein.  Evaluations in excess of these ratings are provided for certain manifestations of a knee disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5261; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right knee disorder, the evidence shows no additional distinct periods of time during the appeal period, when the Veteran's service-connected right knee varied to such an extent that ratings greater or less than those currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor where applicable.


ORDER

An initial evaluation in excess of 20 percent right knee disability, prior to October 30, 2006, is denied.

A separate rating of 20 percent, but no more, for right knee dislocated semilunar cartilage with pain and swelling into the joint, prior to October 30, 2006, is granted, subject to the laws and regulations governing the award of monetary benefits

An evaluation in excess of 10 percent for postoperative residuals of a right knee arthroscopic meniscectomy and patellofemoral syndrome, since December 1, 2006, is denied.


REMAND

In October 2007, the Veteran filed a claim seeking service connection for low back disability, secondary to his service-connected right knee disability.  In February 2008, the RO issued a rating decision which granted service connection at a 10 percent initial evaluation for low back strain, secondary to Veteran's service-connected right knee disability.  The Veteran filed a timely appeal of this decision.

During the course of this appeal, the Veteran has been diagnosed with disc bulges at L4-L5 and L5-S1, intervertebral disc disease of the lumbar spine, and lumbar radiculopathy into the lower extremities.  Under these circumstances, the Board finds that entitlement to service connection for lumbar spine disabilities, other than low back strain, including secondary to the Veteran's service-connected disabilities, must be adjudicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Moreover, the Board finds that this issue is intertwined with the issue of an increased initial evaluation for the Veteran's low back strain.  Accordingly, it must be resolved prior to further consideration of the Veteran's claim for increased initial evaluation for the Veteran's low back strain.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must take all appropriate actions required to adjudicate the raised claim of entitlement to service connection for lumbar spine disabilities, other than low back strain, including secondary to the Veteran's service-connected disabilities.  This must include consideration of all lumbar spine disabilities diagnosed during the course of this appeal, including disc bulges at L4-L5 and L5-S1, intervertebral disc disease of the lumbar spine, and lumbar radiculopathy into the lower extremities.  The Veteran must be informed in writing of the resulting decision and his associated appellate rights. This issue is not on appeal unless there is a timely notice of disagreement and a substantive appeal filed. 

2.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


